           Case 1:18-cv-02906-RA Document 81 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
 JULIO NIEVES,                                                        DOC#:
                                                                      DATE FILED: 4-27-20
                               Plaintiff,

                         v.
                                                                        18-CV-2906 (RA)
 CORRECTION OFFICER B. JOSEPH,                                               ORDER
 CORRECTION OFFICER M. WALKER,
 CORRECTION OFFICER JOHN DOE #1-2,
 AND CORRECTION OFFICER JANE DOE,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         Pursuant to the Southern District of New York’s Standing Order of April 20, 2020

regarding the suspension of jury trials, see 20 Misc. 197, the trial in this action––currently

scheduled to begin on June 1, 2020––is hereby adjourned. No later than May 11, 2020, the parties

shall jointly file a letter proposing alternative trial dates.

SO ORDERED.

Dated:     April 27, 2020
           New York, New York

                                                      RONNIE ABRAMS
                                                      United States District Judge
